Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 1 of 31 PageID 515



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 MICHAEL TERRILL FAIRCLOTH,

             Petitioner,

 v.                                     Case No: 2:19-cv-269-FtM-29MRM
                                          Case No. 2:06-CR-117-FTM-29MR
 UNITED STATES OF AMERICA,

             Respondent.



                             OPINION AND ORDER

       This matter comes before the Court on petitioner Michael

 Terrill Faircloth’s (Faircloth or petitioner) Motion Under 28

 U.S.C. Section 2255 to Vacate, Set Aside or Correct Sentence by a

 Person in Federal Custody (Cv. Doc. #1; Cr. Doc. #89; Cr. Doc.

 #90) 1 filed by counsel on May 13, 2019, and petitioner’s pro se

 Motion Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

 Sentence by a Person in Federal Custody (Cv. Doc. #2) filed on May

 14, 2019.    Petitioner’s attorney filed a Memorandum of Law (Cv.

 Doc. #10) on August 5, 2019.         On October 3, 2019, petitioner’s

 attorney was allowed to withdraw from the case.           (Cv. Doc. #15.)

 The government filed a Response in Opposition (Cv. Doc. #16) on




 1 The Court will refer to the docket of the civil habeas case as
 “Cv. Doc.”, and will refer to the docket of the underlying criminal
 case as “Cr. Doc.”
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 2 of 31 PageID 516



 October 4, 2019, to which petitioner filed a pro se Reply (Cv.

 Doc. #19) on December 9, 2019.

       Petitioner is in the unusual position of urging the Court to

 vacate his sentence so it may impose a more severe sentence.

 Petitioner was originally sentenced as an armed career offender to

 120 months imprisonment, followed by five years of supervised

 release.    Before petitioner completed that sentence, he escaped;

 when captured, petitioner was found in possession of a firearm.

 This led to two new federal criminal cases, which ultimately

 resulted in convictions.       After serving about nine years of the

 120 month sentence, but before being convicted and sentenced on

 the new federal offenses, petitioner filed his first § 2255 motion

 claiming he was not an armed career offender under recent Supreme

 Court cases.    The Court agreed, set a re-sentencing hearing, and

 ultimately re-sentenced petitioner to 41 months imprisonment, with

 no supervised release to follow.        By the time petitioner was re-

 sentenced, he had completely served the original 120-month term of

 imprisonment (but not the supervised release term).

       Petitioner asserts that the federal Bureau of Prisons refuses

 to credit his “overserved” time (i.e., the difference between the

 120 months he actually served and the 41 months he was re-sentenced

 to serve) on either of petitioner’s two new federal sentences.

 Petitioner further asserts that the Bureau of Prisons would give

 him such credit if the Court had imposed a term of supervised



                                    - 2 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 3 of 31 PageID 517



 release at re-sentencing.        Petitioner therefore argues that the

 Court erred in failing to impose a term of supervised release, and

 his attorney provided ineffective assistance of counsel by failing

 to request the Court to do so.      Petitioner seeks to be re-sentenced

 to 41 months imprisonment, plus a three year term of supervised

 release, and requests that the Court order the Bureau of Prisons

 to give him credit for the over-service of his original sentence.

 (Cv. Doc. #10, pp. 10-11.)

                                        I.

       A.   Procedural History of Current Case

       On October 25, 2006, a federal grand jury in Fort Myers,

 Florida returned a one-count Indictment (Cr. Doc. #1) charging

 Faircloth with being a felon in possession of ammunition (the

 Ammunition Case).      In due course defendant entered a plea of guilty

 pursuant to a Plea Agreement.       (Cr. Docs. #39, 41.)

       According   to   the   Presentence    Report,   defendant   qualified

 under   the   Armed    Career   Criminal   Act   (ACCA),   resulting   in   a

 Sentencing Guideline range of 180 to 210 months imprisonment.

 (Cr. Doc. #72, p. 33.)       At the September 24, 2007 sentencing, the

 Court granted a four-level reduction based on the government’s

 substantial assistance motion (Cr. Doc. #54), which resulted in a

 Sentencing Guidelines range of 120 to 150 months imprisonment.

 Petitioner was sentenced to 120 months of imprisonment, followed




                                    - 3 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 4 of 31 PageID 518



 by a term of 60 months supervised release.            (Cr. Docs. #51, 53.)

 Defendant did not file a direct appeal.

        About nine years later, on March 18, 2016, defendant filed a

 motion pursuant to 28 U.S.C. § 2255 asserting that in light of the

 intervening decisions of Johnson v. United States, 135 S. Ct. 2551

 (2015) and Welch v. United States, 136 S. Ct. 1257 (2016) he did

 not qualify under the ACCA.            (Cr. Doc. #61.)    On July 15, 2016,

 the Court issued an Opinion and Order (Cr. Doc. #62) finding the

 ACCA no longer applied to defendant, and setting the case for a

 full resentencing.

        On September 13, 2016, petitioner through counsel filed a

 Motion to Withdraw Plea. (Cr. Doc. #67.)          On October 19, 2016, the

 Court denied the motion because it would prejudice the government.

 (Cr. Doc. #71.)

        Under the new Sentencing Guideline calculations, petitioner’s

 range was 51 to 63 months imprisonment.           (Cr. Doc. #72, pp. 1-2.)

 At the December 5, 2016, resentencing, the government continued to

 ask    for     the    four-level   reduction     based    upon   substantial

 assistance.      The Court granted petitioner a four level reduction

 in    the    total   offense   level   which,   coupled   with   petitioner’s

 Category VI criminal history, resulted in a Sentencing Guidelines

 range of 33 to 41 months imprisonment, followed by supervised

 release of between one and three years.            (Cr. Doc. #84, pp. 20.)

 Defense counsel asserted that imposition of supervised release was



                                        - 4 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 5 of 31 PageID 519



 discretionary, not mandatory.             (Id. at 20-21.)        Defense counsel

 requested a sentence at the low end of the Sentencing Guidelines

 range, without imposition of a term of supervised release because

 of petitioner’s two pending federal cases for which supervised

 release would be available.           (Id. at 21.)        The Probation Office

 took the position that a term of supervised release was mandatory.

 (Id. at 24.)

       Relying    on    18   U.S.C.   §    3583(a),      the    Court   found   that

 supervised release was not mandatory, and declined to impose a

 term of supervised release.          (Id. at 25-26.)          The Court imposed a

 sentence of 41 months imprisonment in order to give petitioner

 credit for his substantial assistance.            (Id. at 29-30.)        The Court

 declined to decide whether petitioner could “bank” or receive

 credit for any portion of the 120 month prior sentence which was

 over-served.     (Id. at 30-31.)          Judgment (Cr. Doc. #79) was filed

 on December 6, 2016.

       Defendant had, of course, already served more than 41 months

 imprisonment.     According to the Bureau of Prisons, a 41-month term

 would   have    been   completed     on   April   21,    2009;    petitioner    had

 completed the 120-month prison term on January 14, 2015. 1                     (Cv.

 Doc. #16, p. 5.)


 1 Defendant was not released because, as discussed in more detail
 in a moment, he had been indicted on March 14, 2014, for escape
 and indicted on July 9, 2014, for being a felon in possession of
 a firearm. On March 13, 2015, petitioner filed a motion under 28


                                       - 5 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 6 of 31 PageID 520



       Defense counsel filed a Notice of Appeal (Cr. Doc. #81) and

 on appeal challenged the Court’s denial of petitioner’s motion to

 withdraw his guilty plea.         The Eleventh Circuit affirmed the

 conviction and sentence on October 18, 2017.             (Cr. Doc. #87);

 United States v. Faircloth, 712 F. App'x 887 (11th Cir. 2017).

 Petitioner’s pro se petition for certiorari was denied on May 14,

 2018. Faircloth v. United States, 138 S. Ct. 2012 (2018).

       B.   Procedural History of Intervening Prosecutions

       As part of the original incarceration on the Ammunition Case,

 petitioner was released to a halfway house in Miami, Florida.            On

 or about February 12, 2014, petitioner left the halfway house

 without permission and was deemed to have escaped.           On March 14,

 2014, petitioner was indicted in the Southern District of Florida

 for Escape (the Escape Case).       (Cv. Doc. #10, ¶ 2; Cv. Doc. #16,

 p. 4.)

       On May 21, 2014, petitioner was arrested on the Escape Case

 at his residence in Cape Coral, Florida, where he was found with

 a loaded firearm on his person.       (Cv. Doc. #10, ¶ 3; Cv. Doc. #16,

 p. 4.)     On July 9, 2014, petitioner was indicted in the Middle



 U.S.C. § 2241 asserting that he had already served his 120 month
 sentence, and seeking his immediate release or transfer to the
 Southern District to answer on the escape charge. (Id., p. 2.)
 On November 14, 2016, the Section 2241 motion was dismissed without
 prejudice as moot because the resentencing hearing had already
 been scheduled, or alternatively, for failure to prosecute. See
 Faircloth v. United States, 2:15-cv-168-FTM-29MRM, Doc. #12 (M.D.
 Fla. Nov. 14, 2016).


                                    - 6 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 7 of 31 PageID 521



 District of Florida for Possession of a Firearm and Ammunition by

 a Convicted Felon (the Firearm Case) based on the loaded firearm

 found at the time of his arrest on the Escape Case.              (Cv. Doc.

 #16, p. 4.)

       On January 28, 2016, petitioner was found guilty by a jury on

 the Firearm Case in the Middle District of Florida.            See United

 States v. Faircloth, 2:14-cr-76-FTM-38MRM, Doc. #161.          On June 19,

 2017, petitioner was sentenced to 120 months of imprisonment,

 consecutive to the sentence to be imposed for the escape.              (Cv.

 Doc. #10, ¶ 4; 2:14-cr-76-FTM-38MRM, Doc. #227.)          This conviction

 and sentence were affirmed on direct appeal.            United States v.

 Faircloth, 770 Fed. Appx. 976, 977 (11th Cir. 2019).          The Supreme

 Court denied certiorari on March 2, 2020.           Faircloth v. United

 States, 140 S. Ct. 1273 (2020).

       On August 16, 2017, petitioner was sentenced on the escape

 charge to 27 months of imprisonment, to run consecutive to the 41-

 month term imposed in the Ammunition Case.         (Cv. Doc. #16, p. 5.)

                                     II.

       Petitioner and his former counsel raise several grounds for

 relief in their respective § 2255 motions.          The Court summarizes

 each ground.




                                    - 7 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 8 of 31 PageID 522



       A. Ground One

       In his pro se Ground One, petitioner phrases the issue as one

 of ineffective assistance of counsel.           Petitioner asserts that his

 attorney failed to use due diligence to ascertain whether or not

 a term of supervised release was necessary to ensure he would

 receive    time-served     credit      for    the    over-served      sentence.

 Petitioner   asserts     that   his   attorney      was   twice   given   untrue

 information by a sentencing specialist with the Bureau of Prisons,

 but faults counsel for not verifying the information.                (Cv. Doc.

 #2, p. 4.)

       In the Ground One in counsel’s § 2255 Motion, counsel phrases

 the issue as being trial court error.                 Specifically, counsel

 argues that the trial court erred in not imposing a term of

 supervised     release     upon       re-sentencing,        which     prevented

 petitioner’s sentence from being aggregated with his new sentences

 because his original sentence had already expired.                Imposition of

 a supervised release term would have meant petitioner’s sentence

 in the instant case had not expired, and the Bureau of Prisons

 would be able to aggregate his consecutive sentences and provide

 credit for the over-served time.             (Cv. Docs. #1, p. 4; #10, pp.

 5-7.)

       B. Ground Two

       In Ground Two of petitioner’s pro se § 2255 motion he asserts

 that his attorney provided ineffective assistance of counsel by



                                       - 8 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 9 of 31 PageID 523



 failing to seek a writ of certiorari from the Supreme Court, as

 petitioner had requested him to do.          (Cv. Doc. #2, p. 5.)

       In Ground Two of counsel’s § 2255 motion counsel asserts that

 former counsel provided ineffective assistance by failing to bring

 to the Court’s attention that a term of supervised release which

 extended beyond the date of resentencing was required in order for

 the new consecutive sentences to be aggregated and petitioner to

 receive credit for the over-service of his prior sentence.             (Cv.

 Doc. #2, pp. 5-6.)

       C. Ground Three

       In Ground Three of petitioner’s pro se § 2255 motion he

 asserts   that   his   attorney   provided    ineffective   assistance   of

 counsel because petitioner received “zero” credit at the re-

 sentencing for his assistance to the government, in violation of

 his Plea Agreement.       Petitioner also asserts that the Bureau of

 Prison is not giving him any credit for the over-service, which

 effectively constitutes a breach of the Plea Agreement, which his

 attorney failed to preserve, object to, or appeal.          (Cv. Doc. #2,

 p. 7.)

       In Ground Three of counsel’s § 2255 motion counsel asserts

 that trial counsel provided ineffective assistance of counsel by

 failing   to   research   and   properly   advise   petitioner   regarding

 whether his consecutive sentences would be aggregated, when he

 would be eligible for release from prison, the total length of his



                                    - 9 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 10 of 31 PageID 524



 sentences, and the impact resentencing would have on time already

 served.      (Cv. Doc. #1, p. 7.)

        D. Ground Four

        In Ground Four petitioner asserts that he instructed his

 attorney to file a notice of appeal from the re-sentencing, but

 his attorney failed to do so.        (Cv. Doc. #10, p. 10.)

        E. Ground Added in Reply

        In his pro se Reply (Cv. Doc. #19), petitioner raises the

 additional claim that the Indictment in the instant case was

 defective under recent Supreme Court authority, and therefore the

 district court had no jurisdiction over the case.

                                           III.

        The    Court   first   addresses      some    preliminary     procedural

 matters.

        A. Timeliness of Motion/Cognizability

        Petitioner has filed two versions of his current § 2255

 motion.      Petitioner filed a pro se § 2255 motion on May 14, 2019,

 which had been signed on May 9, 2019.            The other motion was signed

 and filed by counsel on May 13, 2019.                The government concedes

 that the § 2255 motions were timely filed (Cv. Doc. #16, pp. 8-

 9), and the Court agrees.

        The   government   also   concedes     that    the   issues   raised   by

 petitioner are cognizable under § 2255.              (Cv. Doc. #16, pp. 12-

 13.)    Again, the Court agrees.



                                     - 10 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 11 of 31 PageID 525



       B. Lack of Jurisdiction – “In Custody” Requirement

       The government asserts that the § 2255 motions should be

 dismissed because petitioner was not “in custody” at the time he

 filed the § 2255 motions, as required by the statute.            (Cv. Doc.

 #16, pp. 9-10.)        For the reasons set forth below, the Court

 disagrees.

       “A prisoner in custody under sentence of a court established

 by Act of Congress claiming the right to be released” on certain

 types of grounds “may move the court which imposed the sentence to

 vacate, set aside or correct the sentence.”          28 U.S.C. § 2255(a).

 Whether a prisoner is “in custody” is measured at the time he or

 she files the § 2255 motion.        Carafas v. LaVallee, 391 U.S. 234,

 238 (1968)(“The federal habeas corpus statute requires that the

 applicant must be ‘in custody’ when the application for habeas

 corpus is filed.”)

       Although the phrase “in custody” is construed broadly, the

 Supreme Court has stressed that a habeas petitioner cannot satisfy

 that requirement if he “suffers no present restraint from” the

 conviction he seeks to challenge. Garlotte v. Fordice, 515 U.S.

 39, 45 (1995); Maleng v. Cook, 490 U.S. 488, 492 (1989).                Two

 Supreme Court cases are relevant.       In Peyton v. Rowe, 391 U.S. 54,

 67 (1968), the Supreme Court held that a district court may

 entertain a habeas petition from a prisoner incarcerated under

 consecutive sentences when the prisoner claims that a sentence he



                                    - 11 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 12 of 31 PageID 526



 is   scheduled    to   serve   in   the   future    is   unconstitutional.   In

 Garlotte v. Fordice, the Supreme Court addressed what it described

 as “Peyton in reverse.” Garlotte entered simultaneous guilty pleas

 in state court and was sentenced to three years' imprisonment for

 a drug charge, to be followed by concurrent life sentences for

 murder convictions. 515 U.S. at 41–42. Although Garlotte had

 completed the three-year drug term and had begun serving the life

 sentences for the murder charge, the Supreme Court allowed his

 habeas   petition,     which   challenged     the    validity   of   the   drug

 conviction.      The Supreme Court concluded that “a prisoner serving

 consecutive sentences is ‘in custody’ under any one of them for

 purposes of the habeas statute.” Id. at 45–46 (quoting Peyton, 391

 U.S. at 67). The Court focused on the “core purpose of habeas

 review,” noting that Garlotte's challenge would shorten his term

 of incarceration if he was successful. Id. at 47.

       Here, in May 2019, when petitioner filed his § 2255 motions,

 he was literally “in custody,” but in federal custody based upon

 the Firearm Case, not the Ammunition Case in which he now seeks §

 2255 relief.      If petitioner’s claims are correct, he suffers a

 present restraint from the Ammunition Case.

       In May, 2019, petitioner had completely served all components

 of his sentence in the Ammunition Case, but was serving sentences

 in two federal cases, both of which were imposed to be served




                                      - 12 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 13 of 31 PageID 527



 consecutively to the Ammunition Case. 2              Petitioner asserts that

 if he prevails in this § 2255 proceeding, he will be released from

 prison earlier on the Firearm Case and the Escape Case because the

 Bureau     of   Prisons   will    aggregate    the     three   sentences    and

 effectively credit the over-served time from the Ammunition Case.

 If successful, petitioner will advance his release date, which is

 sufficient to permit a § 2255 motion.              Peyton, 391 U.S. at 66-67.

 Under these circumstances, the Court finds petitioner was “in

 custody” for purposes of § 2255 at the time he filed his § 2255

 motions.

       C. Mootness

       The government also asserts that the § 2255 motions should be

 dismissed as moot because petitioner has served his entire sentence

 in the Ammunition Case.          (Cv. Doc. #16, pp. 10-12.)         Given the

 nature of petitioner’s claims, the Court disagrees.

       A federal court’s jurisdiction is limited to “Cases” and

 “Controversies.” U.S. Const. art. III, § 2, cl. 1. A case or

 controversy     becomes   moot    when   it   no    longer   presents   a   live

 controversy with respect to which the court can give meaningful

 relief.    United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir.

 2008).    A sentencing issue is moot when the defendant has already



 2 The Escape Case sentence was expressly to be served consecutively
 to the sentence in the Ammunition Case.       The Firearm Case was
 expressly to be served consecutively to the Escape Case sentence.


                                     - 13 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 14 of 31 PageID 528



 served his complete sentence, unless the defendant demonstrates

 some    sufficient    “collateral    consequences”       flowing   from   the

 sentence imposed.     Spencer v. Kemna, 523 U.S. 1, 3, 14–17 (1998).

        Since it is undisputed that petitioner has already served the

 entire sentence imposed in the Ammunition Case, he no longer

 automatically     satisfies     Article      III’s    “case-or-controversy”

 requirement.     Rather, petitioner bears the burden of showing that

 he still suffers some sufficient collateral consequence from the

 Ammunition Case sentence.       Spencer v. Kemna, 523 U.S. at 7, 14.

        The § 2255 motions are not moot.              It is undisputed that

 petitioner has not received credit for his “overservice” of the

 sentence from the Ammunition Case.            Petitioner has sufficiently

 shown the existence of a sufficient collateral consequence of the

 Ammunition Case that survives the full service of his sentence,

 i.e., if petitioner’s position is correct, the Ammunition Case

 adversely impacts the actual time petitioner will serve in custody

 on the Firearm Case and the Escape Case.           Additionally, “[b]ecause

 success    for   [petitioner]   could     alter    the   supervised   release

 portion of his sentence, his appeal is not moot.”           Dawson v. Scott,

 50 F.3d 884, 886 (11th Cir. 1995).

        D. Procedural Default

        The government argues that petitioner procedurally defaulted

 his claims by not arguing on direct appeal that he should have

 received a term of supervised release.            (Cv. Doc. #16, pp. 13-14.)



                                     - 14 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 15 of 31 PageID 529



 The Court finds there is no procedural default which allows the

 Court to avoid the issues raised in the § 2255 motions.

       Under the procedural default doctrine, a defendant must raise

 any available challenge to a criminal conviction or sentence on

 direct appeal, or otherwise be precluded from presenting those

 claims in a federal § 2255 proceeding.                McKay v. United States,

 657 F.3d 1190, 1196 (11th Cir. 2011). There are two exceptions to

 the procedural default rule: (1) where a defendant can show cause

 for the default and actual prejudice from the error; and (2) when

 there has been a miscarriage of justice, also known as the “actual

 innocence”    exception.     Id.    A    meritorious    claim   of     ineffective

 assistance    of   counsel    may   constitute       cause   for   a   procedural

 default.     Murray v. Carrier, 477 U.S. 478, 488 (1986); United

 States v. Nyhuis, 211 F.3d 1340, 1344 (11th Cir. 2000).

       Petitioner’s ineffective assistance of counsel claims are not

 themselves procedurally defaulted.               Massaro v. United States, 538

 U.S. 500, 504 (2003).        The underlying substantive issue regarding

 the need to impose a term of supervised release is inextricably

 intertwined with most of the ineffective assistance of counsel

 claims, and the Court must resolve that issue to resolve these

 ineffective assistance claims.

       E. Unavailable Relief: Order to Bureau of Prisons

       Both petitioner and his former counsel ask the Court to

 utilize this § 2255 proceeding to order the Bureau of Prisons to



                                         - 15 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 16 of 31 PageID 530



 give petitioner the credit for the over-served time.                   Former

 counsel argues that the Bureau of Prisons has erred by finding

 petitioner was not in custody for purposes of aggregating his

 sentence, and asks the Court to “remedy that error.”                (Cv. Doc.

 #10, pp. 6-7.)      Petitioner asks the Court to order the Bureau of

 Prisons to give him full credit, or to allow a new plea agreement

 which guarantees the Bureau of Prison will give him full credit.

 (Cv. Doc. #2, p. 13.)        Neither form of relief is available to

 petitioner even if he prevails in this § 2255 proceeding.

       A challenge to the service of a sentence (as distinguished

 from a challenge to the validity of a sentence) must be brought

 pursuant to 28 U.S.C. § 2241, not pursuant to § 2255.               Antonelli

 v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008)

 (challenges    to   the   execution   of   a   sentence,   rather   than   the

 validity of the sentence itself, are properly brought under §

 2241).    In such a proceeding, the applicable law is well-settled,

 as the Eleventh Circuit has recently stated:

             Under 18 U.S.C. § 3585(b), “[a] defendant
             shall be given credit” for time served in
             official detention “that has not been credited
             against another sentence.” But in United
             States v. Wilson, 503 U.S. 329, 112 S. Ct.
             1351, 117 L. Ed. 2d 593 (1992), the Supreme
             Court held that “§ 3585(b) does not authorize
             a district court to compute the credit at
             sentencing.” Id. at 334, 112 S. Ct. at 1354.

             Instead, the Attorney General, acting through
             the Bureau of Prisons (“BOP”), is responsible
             for initially calculating credit for time



                                    - 16 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 17 of 31 PageID 531



               served. See id. at 334–35, 112 S. Ct. at 1355–
               56; see also United States v. Alexander, 609
               F.3d 1250, 1259–60 (11th Cir. 2010).

               This Court has clarified that “prisoners may
               seek judicial review of the [time-served]
               calculation     only      after     exhausting
               administrative remedies.” Alexander, 609 F.3d
               at 1259–60. That is, to seek credit for time
               served, a prisoner must first use the BOP’s
               formal process for filing a complaint. See
               United States v. Lucas, 898 F.2d 1554, 1556
               (11th Cir. 1990) (per curiam) (citing 28
               C.F.R. §§ 542.10–.16). Only after the BOP has
               issued a decision may a prisoner seek judicial
               review of that administrative action. See id.
               at 1555. The federal courts lack jurisdiction
               over requests for custody-credit that were not
               first asserted before the BOP. See id. at
               1555–56.

 United States v. Coates, 775 F. App’x 669, 670–71 (11th Cir. 2019).

 The   Court    recognized   this     at    the   sentencing   proceeding,      and

 declined to resolve the issue of credit for time served, deferring

 to the Bureau of Prisons.       (Cr. Doc. #84, pp. 30-31.)            Thus, even

 if petitioner is correct in his § 2255 issues, appropriate relief

 does not include an order to the Bureau of Prisons as to how to

 give petitioner credit on his sentences.

                                           IV.

       Most    of   the   remaining    issues     are   phrased   in    terms   of

 ineffective assistance of counsel claims.                The Court will set




                                      - 17 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 18 of 31 PageID 532



 forth those legal principles, and then discuss the specific issues

 raised by petitioner.

       A. Ineffective Assistance of Counsel Standards

       The legal standard for ineffective assistance of counsel

 claims in a habeas proceeding is well established.                   To prevail on

 a claim of ineffective assistance of counsel, a habeas petitioner

 must demonstrate both that (1) counsel's performance was deficient

 because it fell below an objective standard of reasonableness and

 (2) prejudice resulted because there is a reasonable probability

 that,   but    for     the   deficient    performance,        the   result    of   the

 proceeding would have been different.               See Hinton v. Alabama, 571

 U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

 668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

 (2010)).      “Because a petitioner's failure to show either deficient

 performance or prejudice is fatal to a Strickland claim, a court

 need not address both Strickland prongs if the petitioner fails to

 satisfy either of them.”          Kokal v. Sec'y, Dep't of Corr., 623 F.3d

 1331, 1344 (11th Cir. 2010) (citations omitted).

       The     proper    measure    of    attorney      performance     is    “simply

 reasonableness under prevailing professional norms” considering

 all   the   circumstances.         Hinton,       571   U.S.    at   273     (internal

 quotations and citations omitted).               “A fair assessment of attorney

 performance requires that every effort be made to eliminate the

 distorting effects of hindsight, to reconstruct the circumstances



                                         - 18 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 19 of 31 PageID 533



 of counsel's challenged conduct, and to evaluate the conduct from

 counsel's perspective at the time.”         Strickland, 466 U.S. at 689;

 see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

 courts must look to the facts at the time of counsel’s conduct).

 This judicial scrutiny is highly deferential, and the Court adheres

 to a strong presumption that counsel’s conduct falls within the

 wide range of reasonable professional assistance.            See Strickland,

 466 U.S. at 689-90.

       To be objectively unreasonable, the performance must be such

 that no competent counsel would have taken the action.               See Rose

 v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

 Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).               Additionally, an

 attorney is not ineffective for failing to raise or preserve a

 meritless issue.       See United States v. Winfield, 960 F.2d 970, 974

 (11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

 (11th Cir. 1989).

       The same deficient performance and prejudice standards apply

 to appellate counsel.       See Smith v. Robbins, 528 U.S. 259, 285-86

 (2000); see also Roe, 528 U.S. at 476-77.                 If the Court finds

 there has been deficient performance, it must examine the merits

 of the claim omitted on appeal.        If the omitted claim would have

 had   a   reasonable    probability   of   success   on    appeal,   then   the

 deficient performance resulted in prejudice.          See Joiner v. United

 States, 103 F.3d 961, 963 (11th Cir. 1997).                  Counsel is not



                                    - 19 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 20 of 31 PageID 534



 deficient for failing to raise non-meritorious claims on direct

 appeal.     See Diaz v. Sec’y for the Dep’t of Corr., 402 F.3d 1136,

 1144-45 (11th Cir. 2005).

       B. Specific Grounds Asserted in §2255 Motions

       The Court addresses each of the grounds asserted by petitioner

 or his attorney in the § 2255 motions, although not in the same

 order as set forth in the § 2255 motions.

       (1)    Failure to File Notice of Appeal

       Petitioner asserts that his attorney provided ineffective

 assistance of counsel because he failed to file a notice of appeal

 after his re-sentencing, as petitioner instructed him to do.           (Cv.

 Doc. #10, p. 10.)

       The Eleventh Circuit recently summarized the pertinent legal

 principles:

             “In order to prevail on his claim that counsel
             was constitutionally ineffective for failing
             to file an appeal, [Rios] must show that
             counsel’s performance was deficient and that
             this deficiency prejudiced him.” Thompson, 504
             F.3d at 1206; Roe v. Flores-Ortega, 528 U.S.
             470, 476–77, 120 S. Ct. 1029, 145 L. Ed. 2d
             985 (2000) (holding that the test from
             Strickland v. Washington, 466 U.S. 668, 104 S.
             Ct. 2052, 80 L.Ed.2d 674 (1984), applies to
             claims that a lawyer was ineffective for
             failing to file an appeal).

             A § 2255 movant can meet this test in two ways.
             First, he can show that counsel disregarded a
             specific instruction to file a notice of
             appeal. Flores-Ortega, 528 U.S. at 477, 120 S.
             Ct. 1029 (“We have long held that a lawyer who
             disregards specific instructions from the



                                    - 20 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 21 of 31 PageID 535



             defendant to file a notice of appeal acts in
             a     manner    that     is     professionally
             unreasonable.”). Counsel’s performance in
             these circumstances is per se deficient
             because “the decision to appeal rests with the
             defendant.” Id. at 479, 120 S. Ct. 1029.
             Moreover, prejudice is presumed when counsel’s
             deficient performance deprives a defendant of
             an appeal that he otherwise would have taken.
             Garza v. Idaho,     U.S.     , 139 S. Ct. 738,
             744, 203 L. Ed. 2d 77 (2019).

             Second, a § 2255 movant can show that counsel
             failed to adequately consult with him about an
             appeal and that, had he received reasonable
             advice from counsel about the appeal, he would
             have instructed his counsel to file an appeal.
             Flores-Ortega, 528 U.S. at 478, 484, 486, 120
             S. Ct. 1029; see Thompson, 504 F.3d at 1206
             (“[A]dequate consultation requires informing
             a client about his right to appeal, advising
             the    client   about     the    advantages   and
             disadvantages of taking an appeal, and making
             a reasonable effort to determine whether the
             client wishes to pursue an appeal, regardless
             of the merits of such an appeal.”). To prove
             deficient performance under this route, the
             movant    must   show   that    counsel   had   a
             “constitutionally imposed duty to consult.”
             Flores-Ortega, 528 U.S. at 480, 120 S. Ct.
             1029. Counsel has a duty to consult when (1)
             a rational defendant would want to appeal; or
             (2)   the   particular     defendant   reasonably
             demonstrated    an    interest    in   appealing.
             Thompson, 504 F.3d at 1207. In making this
             determination, courts must take into account
             all the information counsel knew or should
             have known. Flores-Ortega, 528 U.S. at 480,
             120 S. Ct. 1029. While there is no “bright-
             line rule” that counsel must always consult
             with a defendant regarding an appeal, the
             Supreme Court has recognized that counsel will
             have a duty to consult “in the vast majority
             of cases.” Id. at 480–81, 120 S. Ct. 1029.




                                    - 21 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 22 of 31 PageID 536



 Rios v. United States, 783 F. App’x 886, 890–91 (11th Cir. 2019)

 (footnote omitted).

       Here, the record clearly establishes that counsel did file a

 Notice of Appeal after the re-sentencing.                  (Cr. Doc. #81.)          The

 Eleventh Circuit affirmed.              United States v. Faircloth, 712 F.

 App'x 887 (11th Cir. 2017).               Therefore, petitioner’s claim is

 without merit.

       (2)   Failure to File Petition for Writ of Certiorari

       Petitioner asserts that his attorney provided ineffective

 assistance by failing to file a petition for writ of certiorari

 with the United States Supreme Court, as petitioner instructed.

 (Cv. Doc. #2, p. 5.)        Petitioner filed such a petition pro se,

 which was denied.

       While a criminal defendant has a constitutional and statutory

 right to counsel in a direct appeal, a criminal defendant does not

 have a constitutional right to counsel to pursue discretionary

 review. Ross v. Moffitt, 417 U.S. 600, 617-18 (1974) (appointment

 of   counsel   for     indigent    state     defendants          not   required    for

 applications for writ of certiorari with the Supreme Court);

 Pennsylvania    v.   Finley,      481    U.S.    551,    555     (1987)(“Our      cases

 establish that the right to appointed counsel extends to the first

 appeal of right, and no further.”); Austin v. United States, 513

 U.S. 5, 8 (1994).      Review by the Supreme Court pursuant to a writ

 of   certiorari   is    discretionary.           28     U.S.C.    §    1254.   Since



                                         - 22 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 23 of 31 PageID 537



 petitioner had no constitutional right to counsel, he could not be

 deprived of the effective assistance of counsel by his counsel's

 failure       to    file    an     application      for    discretionary       review.

 Wainwright v. Torna, 455 U.S. 586, 587–88 (1982).                         Additionally,

 petitioner         cannot   establish      prejudice      because    a    petition    for

 certiorari was filed and the Supreme Court declined to hear the

 case.    Faircloth v. United States, 138 S. Ct. 2012, 201 L. Ed. 2d

 267 (2018).         This ground is denied.

        (3)     Failure to Obtain Credit For Substantial Assistance

        Petitioner asserts that his attorney provided ineffective

 assistance         of    counsel   because     counsel      did     not   object     when

 petitioner failed to receive any credit for substantial assistance

 at the re-sentencing, contrary to the provisions of the Plea

 Agreement.         (Cv. Doc. #2, p. 7.)

        The record establishes that petitioner’s claim is without

 merit.       The Plea Agreement did not compel a benefit for substantial

 assistance, but only required the government to make a motion with

 the court seeking such a benefit on petitioner’s behalf.                             (Cr.

 Doc.    #39,       pp.   4-5.)      More    importantly,      the     record   clearly

 establishes that at re-sentencing the government continued to

 request a four-level reduction for substantial assistance (Cr.

 Doc. #84, p. 18), and petitioner did receive credit for substantial

 assistance.         The sentencing court had initially misspoke, imposing

 a sentence of 63 months imprisonment.                (Id. at 23-24.)         When this



                                            - 23 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 24 of 31 PageID 538



 was   pointed   out,   the   Court   imposed   a   sentence   of   41   months

 imprisonment in order to give petitioner credit for the substantial

 assistance.     (Id. at 29-30.)

       (4)   Whether Supervised Release Term Was Required

       The crux of the motions is that the Court was required to

 impose a term of supervised release upon re-sentencing, and erred

 by failing to do so.      (Cv. Docs. #10, pp. 8-9.)

       The controlling statute, 18 U.S.C. § 3583(a), provides:

             The court, in imposing a sentence to a term of
             imprisonment for a felony or a misdemeanor,
             may include as a part of the sentence a
             requirement that the defendant be placed on a
             term of supervised release after imprisonment,
             except that the court shall include as a part
             of the sentence a requirement that the
             defendant be placed on a term of supervised
             release if such a term is required by statute
             or if the defendant has been convicted for the
             first time of a domestic violence crime as
             defined in section 3561(b).

 18 U.S.C. § 3583.      Thus, under Section 3583(a) a term of supervised

 release is permissive, not mandatory, unless supervised release is

 required by statute or if defendant is a first-time domestic

 violence offender.       Obviously, the domestic violence provision

 does not apply to this case.          The government states there is no

 statute making imposition of a term of supervised release mandatory

 in this case (Cv. Doc. #16, p. 15), and the Court agrees.

       Petitioner’s former counsel relies upon a provision of the

 Sentencing Guidelines (Cv. Doc. #10, p. 8), which obviously is not




                                      - 24 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 25 of 31 PageID 539



 a   statute.      Additionally,     the     cited   Sentencing        Guidelines

 provision does not make imposition of a term of supervised release

 mandatory.

       Sentencing Guidelines § 5D1.1(a) and (b) provide in pertinent

 part:

             (a) The court shall order a term of supervised
             release to follow imprisonment--

                   (1) when required by        statute   (see     18
                   U.S.C. § 3583(a)); or

                   (2) except as provided in subsection (c),
                   when a sentence of imprisonment of more
                   than one year is imposed.

             (b) The court may order a term of supervised
             release to follow imprisonment in any other
             case. See 18 U.S.C. § 3583(a).

 U.S. Sentencing Guideline Manual § 5D1.1(a), (b).          The Application

 Note for Subsection (a) states:

             Under subsection (a), the court is required to
             impose a term of supervised release to follow
             imprisonment   when   supervised   release  is
             required by statute or, except as provided in
             subsection   (c),    when    a   sentence   of
             imprisonment of more than one year is imposed.
             The court may depart from this guideline and
             not impose a term of supervised release if
             supervised release is not required by statute
             and the court determines, after considering
             the factors set forth in Note 3, that
             supervised release is not necessary.

 U.S. Sentencing Guidelines Manual § 5D1.1 cmt. n.1.              The factors

 set forth in Note 3 are:

              (A)   Statutory Factors.--In determining
             whether to impose a term of supervised




                                    - 25 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 26 of 31 PageID 540



             release, the court is required by statute to
             consider, among other factors:

             (i) The nature and circumstances of the
             offense and the history and characteristics of
             the defendant;

             (ii) The need to afford adequate deterrence to
             criminal conduct, to protect the public from
             further crimes of the defendant, and to
             provide the defendant with needed educational
             or vocational training, medical care, or other
             correctional treatment in the most effective
             manner;

             (iii) The need to avoid unwarranted sentence
             disparities among defendants with similar
             records who have been found guilty of similar
             conduct; and

             (iv) The need to provide restitution to any
             victims of the offense.

 U.S. Sentencing Guidelines Manual § 5D1.1, cmt. n.3.             “Although

 the sentencing guidelines call for supervised release in all

 remaining cases with a prison sentence of more than one year (with

 limited   exceptions),    see   U.S.   Sentencing   Guidelines    Manual   §

 5D1.1(a)(2), the Supreme Court made the relevant provisions of the

 guidelines discretionary in 2005. See United States v. Booker, 543

 U.S. 220, 245, 125 S. Ct. 738, 160 L.Ed.2d 621 (2005); United

 States v. Parker, 508 F.3d 434, 442 (7th Cir. 2007).”                United

 States v. Kappes, 782 F.3d 828, 837 (7th Cir. 2015).

       Here, the Court exercised its discretion and, given the

 circumstances of the case, agreed with defense counsel that a term

 of supervised release should not be imposed.          This was not error,

 contrary to petitioner’s current position.


                                    - 26 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 27 of 31 PageID 541



       (5)   Ineffective Assistance Re: Supervised Release Term

       Even though supervised release was not required, petitioner’s

 attorney may have provided ineffective assistance by failing to

 request imposition of a term of supervised release.            While perhaps

 counterintuitive,     petitioner    asserts   his   attorney    should   have

 asked for a more severe sentence (i.e., the imposition of a term

 of supervised release) in order to ensure that the Bureau of

 Prisons gave him full credit for the over-served time from the

 Ammunition Case.

       The record establishes there was no ineffective assistance of

 counsel.    Petitioner concedes that his attorney made at least two

 inquiries of a specialist with the Bureau of Prisons concerning

 the subject of supervised release.          While petitioner claims his

 attorney received incorrect information both times, the attorney

 cannot be faulted for that.        Even now the parties dispute whether

 the Bureau of Prisons would give petitioner the credit he seeks if

 a term of supervised release had been imposed.         Petitioner and his

 former counsel rely from a snippet in what appears to be Bureau of

 Prisons case notes to infer that credit would have been given if

 supervised release had been imposed.          (Cv. Doc. #1-1; Cv. Doc.

 #10, p. 7.)       The government argues that petitioner would not

 receive credit even if supervised release had been imposed.              (Cv.

 Doc. #16, pp. 18-19.)




                                    - 27 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 28 of 31 PageID 542



       (6)    Validity of Indictment

       Petitioner adds a new issue in his reply memorandum, asserting

 that in light of Rehaif v. United States, 139 S. Ct. 2191 (2019),

 the Indictment did not contain an essential element of the charged

 offense and the Court therefore lacked jurisdiction over him.

 Petitioner is incorrect.

       The Supreme Court clarified in Rehaif that, “in a prosecution

 under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove

 both that the defendant knew he possessed a firearm and that he

 knew he belonged to the relevant category of persons barred from

 possessing a firearm.”           United States v. Reed, 941 F.3d 1018, 1020

 (11th Cir. 2019) (quoting Rehaif, 139 S. Ct. at 2200).                           The

 Indictment (Doc. #1) in this case did allege that defendant was a

 convicted     felon,      but    only    alleged    “knowing”      possession    of

 ammunition.     Defendant asserts that the Indictment does not state

 a federal offense because it omits this now-required knowledge-

 of-status    element,      fails    to   track     the   statute    or   statutory

 language, and fails to contain a required reference to 18 U.S.C.

 § 924(a)(2).

       Rehaif “did not announce a “new rule of constitutional law,”

 In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019), and the

 Supreme     Court   did    not    make   Rehaif    retroactive      to   cases   on

 collateral review.        In re Wright, 942 F.3d 1063 (11th Cir. 2019).

 Even if retroactive, the Eleventh Circuit has held that a Rehaif



                                         - 28 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 29 of 31 PageID 543



 defect does not result in a lack of subject matter jurisdiction.

 United States v. Moore, 954 F.3d 1322, 1332 (11th Cir. 2020);

 United States v. McLellan, 18-13289, 2020 WL 2188875, at *5 (11th

 Cir.   May   6,    2020).   Contrary   to   defendant’s    arguments,    the

 Indictment is not otherwise insufficient on its face.             “So long

 as the conduct described in the indictment is a criminal offense,

 the mere omission of an element does not vitiate jurisdiction.”

 Moore, at 1336.

        Under Rehaif, petitioner established plain errors in the

 Indictment.       However, petitioner would have to “show a reasonable

 probability that, but for the error, the outcome of the proceeding

 would have been different.”      Molina-Martinez v. United States, 136

 S. Ct. 1338, 1343 (2016) (citation and internal quotation marks

 omitted).    Under the factual basis of the Plea Agreement (Cr. Doc.

 #39), petitioner admitted to having had 11 prior felony offenses.

 A review of the Presentence Report reflects a Criminal History

 Score of 22, establishing petitioner as a Criminal History Category

 of VI.    At resentencing, defendant remained a Category VI.            (Cr.

 Doc. #69.)        Much like Reed, petitioner had a prior felon in

 possession of a firearm conviction as far back as 1979, and the

 record therefore established that petitioner knew he was a felon,

 and “he cannot prove that the errors affected his substantial

 rights or the fairness, integrity, or public reputation of his




                                    - 29 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 30 of 31 PageID 544



 trial.”    United States v. Reed, 941 F.3d 1018, 1022 (11th Cir.

 2019).

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.    Petitioner’s Motion Under 28 U.S.C. Section 2255 to

             Vacate, Set Aside or Correct Sentence by a Person in

             Federal Custody (Cv. Doc. #1; Cr. Doc. #89; Cr. Doc.

             #90) is DENIED.

       2.    The Clerk of the Court shall enter judgment accordingly

             and close the civil file.       The Clerk is further directed

             to place a copy of the civil Judgment in the criminal

             file.

       IT IS FURTHER ORDERED:

       A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

 FORMA PAUPERIS ARE DENIED.        A prisoner seeking a writ of habeas

 corpus has no absolute entitlement to appeal a district court’s

 denial of his petition.      28 U.S.C. § 2253(c)(1); Harbison v. Bell,

 556 U.S. 180, 183 (2009).        “A [COA] may issue . . . only if the

 applicant has made a substantial showing of the denial of a

 constitutional right.”      28 U.S.C. § 2253(c)(B)(2).        To make such

 a showing, Petitioner “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional

 claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004), or that “the issues presented were adequate to deserve



                                    - 30 -
Case 2:06-cr-00117-JES-MRM Document 102 Filed 05/18/20 Page 31 of 31 PageID 545



 encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

 322, 336 (2003)(citations omitted).         Petitioner has not made the

 requisite showing in these circumstances.

       Finally, because Petitioner is not entitled to a certificate

 of appealability, he is not entitled to appeal in forma pauperis.

       DONE and ORDERED at Fort Myers, Florida, this             18th    day

 of May, 2020.




 Copies:
 Petitioner
 AUSA




                                    - 31 -
